Name: Commission Regulation (EEC) No 947/83 of 21 April 1983 amending Regulation (EEC) No 3434/82 extending the period of storage of certain quantities of dried figs and dried grapes held by the Greek storage agencies beyond the end of the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/ 16 Official Journal of the European Communities 22. 4. 83 COMMISSION REGULATION (EEC) No 947/83 of 21 April 1983 amending Regulation (EEC) No 3434/82 extending the period of storage of certain quantities of dried figs and dried grapes held by the Greek storage agencies beyond the end of the 1981/82 marketing year whereas the market situation requires the period of storage to be further extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes ('), as last amended by Regulation (EEC) No 2674/82 (2), and in particular Article 10 ( 1 ) thereof, Whereas Article 10 of Regulation (EEC) No 2194/81 provides for the granting of storage aid to storage agencies for the quantities of dried figs and dried grapes which they have purchased under the contracts provided for in that Regulation , for the duration of storage of the fruit in question , which is not to extend beyond the end of the marketing year ; whereas, however, it is stipulated in that Article that, where the market situation so requires, extension of the storage of certain quantities into the following marketing year may be authorized ; Whereas an extension until 31 March 1983 is provided for in Commission Regulation (EEC) No 3434/82 (3) ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3434/82, '31 March 1983 ' is hereby replaced by '31 July 1983 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 214, 1 . 8 . 1981 , p . 1 . 0 OJ No L 284, 7 . 10 . 1982, p . 3 . (3) OJ No L 361 , 22 . 12. 1982, p . 22 .